UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

PRATEEK DAVE,                                       :
                                                    :
               Plaintiff,                           :    Civil Action No.:     08-0856(RC)
                                                    :
               v.                                   :    Re Document No.:      37
                                                    :
DISTRICT OF COLUMBIA                                :
METROPOLITAN POLICE                                 :
DEPARTMENT,                                         :
                                                    :
               Defendant.                           :

                                             ORDER

    GRANTING IN PART DEFENDANT’S MOTION FOR SUMMARY JUDGMENT; REQUIRING
   SUPPLEMENTAL BRIEFING CONCERNING PLAINTIFF’S LIBERTY INTEREST DUE PROCESS
                                   CLAIM

       For the reasons stated in the court’s Memorandum Opinion separately and

contemporaneously issued this 9th day of November 2012, it is hereby

       ORDERED that plaintiff’s claims pursuant to 42 U.S.C. § 2000e, et seq. and 42 U.S.C. §

1981, and his property interest claims pursuant to the Fifth Amendment of the Constitution and

42 U.S.C. § 1983, are dismissed. It is

       FURTHER ORDERED that defendant will file a renewed motion for summary

judgment regarding plaintiff’s liberty interest claim pursuant to the Fifth Amendment of the

Constitution and 42 U.S.C. § 1983 by 12/10/12. Any opposition thereto shall be filed by

12/26/12, and any reply shall be filed by 1/2/13.

       SO ORDERED.



                                                        RUDOLPH CONTRERAS
                                                        United States District Judge